Citation Nr: 0948977	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  09-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of the right wrist with decreased range 
of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected post-operative residuals of the right 
wrist are productive of pain and limitation of motion but not 
ankylosis.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for post-operative residuals of the right wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for the disability adjudicated by this 
decision.  Specifically, the discussions in November 2007 and 
September VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
an increased rating for her right wrist disability.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the appellant has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate her claim in the VCAA letters and she was also 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for 
the issue on appeal in the November 2007 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records and reports of 
VA examinations are in the file.  The Veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt was relevant to the claim.  In October 2008, 
the Veteran reported that she did not have any further 
information or evidence to submit in support of her appeal.  
The Board notes that the Veteran was awarded Social Security 
benefits during the course of the appeal.  These documents 
have not been obtained.  The Board finds, however, that the 
evidence of record is sufficient to accurately adjudicate the 
issue on appeal.  There are medical records and reports of VA 
examinations dated during the appeal period which provide an 
accurate disability picture for the Veteran. Furthermore, 
there is no indication that the Veteran is receiving Social 
Security disability benefits.  It is noted she was receiving 
a pension which is congruent with the Veteran's age.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with appropriate VA examinations 
for the issue adjudicated by this decision.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the service-connected disability 
since the Veteran was last examined in 2009.  38 C.F.R. 
§ 3.327(a).  Furthermore, the Board finds that the VA 
examination reports obtained in this case are more than 
adequate, as they are predicated on a full reading of the 
medical records in the Veteran's claims file.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310-11 (2007).  The reports 
provide objective evidence of the current state of disability 
associated with the service-connected right wrist disorder 
and consider all of the pertinent evidence of record 
including the statements of the appellant.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining VA examinations or opinions concerning the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue decided herein for which 
attempts to obtain the evidence have not been made.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.

Analysis

In April 2007, the Veteran submitted a claim of entitlement 
to an increased rating for her service-connected post-
operative right wrist disability which is evaluated as 10 
percent disabling under Diagnostic Code 5215.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate Diagnostic Codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period. 

Under Diagnostic Code 5215, limitation of motion of the 
wrist, a 10 percent evaluation is warranted for palmar 
flexion limited in line with forearm, or where dorsiflexion 
is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  For VA purposes, normal dorsiflexion of the wrist is 
from 0 to 70 degrees, and normal palmar flexion is from 0 to 
80 degrees.  Normal ulnar deviation of the wrist is from 0 to 
45 degrees, and normal radial deviation is from 0 to 20 
degrees.  Normal forearm pronation is from 0 to 80 degrees 
and normal forearm supination is from 0 to 85 degrees.  38 
C.F.R. § 4.71, Plate I. 

August 2007 and March 2008 VA clinical records include 
observations that the Veteran had limited motion in the right 
wrist.  

At the time of an April 2008 VA examination, the Veteran 
complained of chronic pain in the right wrist with flare-up 
during repetitive motion in the right wrist or with lifting 
objects with her right hand.  No neurological complaints were 
noted.  The Veteran was retired and receiving Social 
Security.  During the preceding 12 months, the Veteran did 
not have any incapacitating episodes or hospital admissions 
related to her right wrist.  Physical examination revealed a 
painful and limited range of motion in the right wrist.  
Palmar flexion was to 35 degrees.  Ulnar deviation was 10 
degrees and radial deviation was 20 degrees.  During 
repetitive motion of the right wrist, the Veteran experienced 
increased pain, easy fatigability and lack of endurance but 
no change in the range of motion.  The Veteran was able to 
dress and undress without help.  She stated that she was able 
to drive a car.  The diagnoses were chronic tenosynovitis of 
flexor carpi radialis of the right hand with chronic pain and 
limitation of range of motion and ganglion on right volar 
wrist, status post ganglionectomy times two.  

A VA clinical record dated in June 2008 demonstrates that the 
Veteran reported poorly localized wrist and hand pain.  The 
wrist had a smooth range of motion.  Physical examination 
revealed no discreet area of maximal tenderness but the 
Veteran reported pain to palpation of multiple non-anatomic 
sites about the forearm, wrist and hand.  The impression was 
right wrist and hand pain of an unclear etiology but possibly 
due to fibromyalgia.  

In an October 2008 statement, the Veteran reported that she 
wore a wrist brace all the time.  Since her last evaluation, 
she has had to have her husband's help fastening her bra and 
helping with her hair.  

At the time of the most recent VA examination which was 
conducted in June 2009, the Veteran reported she was in 
constant pain with her right wrist.  There were flares of 
pain during repetitive motion and when lifting objects with 
her right hand.  She had relief from pain with the use of 
Darvocet.  There were no complaints of numbness and no 
neurological complaints at or below the right wrist.  The 
Veteran was retired and on Social Security pension.  The 
Veteran reported her activities of daily living were affected 
by her right wrist disability.  During the preceding 12 
months, the Veteran did not have any incapacitating episodes 
or hospital admissions related to her right wrist.  Physical 
examination revealed a painful and limited range of motion of 
the right wrist.  Dorsiflexion was possible to 40 degrees and 
palmar flexion was to 30 degrees.  Ulnar deviation was 
possible to 10 degrees and radial deviation was possible to 
20 degrees  After repetitive motion in the right wrist, the 
Veteran had increased pain, easy fatigability and lack of 
endurance but no change in the range of motion.  The Veteran 
had problems using her right hand to write.  She was able to 
dress and undress herself without help.  When compared with 
the left, the right wrist demonstrated decreased grip 
strength.  X-rays were referenced as showing no acute 
fracture or dislocation.  The diagnoses were contusion of the 
right wrist, chronic tenosynovitis of the flexor carpi 
radialis of the right hand and ganglion of right volar wrist, 
status post ganglionectomy times two.

After a careful review of the evidence discussed above, the 
Board finds that a higher rating is not warranted for the 
Veteran's right wrist disability at any time during the 
appeal period.  First, the Board notes that the Veteran is 
currently in receipt of the highest rating available under 
Diagnostic Code 5215.  Therefore, a higher rating is not 
available under that provision.  

The Veteran's representative has argued that the Veteran's 
right wrist disability transcends beyond the right wrist into 
her forearm.  Service connection is not in effect for any 
disability of the right forearm.  Furthermore, no health care 
professional has indicated that the Veteran has problems with 
her right forearm as a result of her service-connected right 
wrist disability.  A rating based on disability of the 
forearm cannot be assigned.  

The Veteran's representative has also argued that the 
service-connected right wrist disability should be evaluated 
under Diagnostic Code 5214.  While higher ratings for wrist 
disabilities are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, that provision requires the presence of 
ankylosis, which has not been diagnosed in this case either 
in the outpatient records or on VA examination.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing and Allied Health at 68 (4th ed. 1987)).  
The clinical records and reports of VA examinations 
consistently demonstrate that, while the Veteran has painful 
motion in the wrist, she is still able to move the wrist, to 
some extent, in all pertinent planes.  

Further, although there are other Diagnostic Codes that 
potentially relate to impairment of the wrist, after 
reviewing these provisions, the Board can find no basis upon 
which to assign an increased rating for the Veteran's right 
wrist disability.  For example, there is no evidence of 
peripheral nerve impairment so as to warrant application of 
Diagnostic Code 8515, which provides that incomplete 
paralysis of the median nerve of the major hand warrants a 10 
percent rating when mild, a 30 percent rating when moderate, 
and a 50 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  The Board notes that the medical 
evidence of record reveals no current objective finding of 
neurological deficits due to her service-connected right 
wrist disability.  It was specifically noted at the time of 
the April 2008 and June 2009 VA examinations that there were 
no neurological complaints.  

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination and 
pain.  DeLuca, 8 Vet. App. at 206-07.  The Board notes the VA 
examination reports reflect that repetitive motion testing 
was productive of complaints of pain, easy fatigability and 
lack of endurance.  However, because the Veteran is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider 38 C.F.R. §§ 4.40 and 4.45.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

For the reasons set forth above, the Board finds that there 
is a preponderance of the evidence against the claim of 
entitlement to an increased rating for the post-operative 
residuals of the right wrist, throughout the appeal period.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b). 

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disorder is inadequate.  A comparison between the 
level of severity and symptomatology of the service-connected 
disability with the established criteria found in the rating 
schedule under Diagnostic Code 5215 shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  The Veteran complains of reduced range 
of motion in the right wrist which is what is evaluated under 
Diagnostic Code 5215.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for the her right 
wrist disability.  Indeed, it does not appear from the record 
that she has been hospitalized at all for that disability 
during the appeal period.  The reports of both VA 
examinations indicate the Veteran denied being hospitalized 
for problems with her right wrist.   Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  The evidence of record 
demonstrates that the Veteran is retired and receiving a 
Social Security pension.  There is no indication in any way 
in the claims file that the Veteran's employment terminated 
or was impaired as a result of her service-connected right 
wrist disability.  There is no evidence of record which 
documents that the Veteran experienced marked interference 
with employment solely due to her right wrist disability.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


